      Case 1:18-cv-10626-VSB-GWG Document 55-1 Filed 09/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 Chanel, Inc.,

                 Plaintiff,                             Case No. 1:18-cv-10626-VSB
 v.

 The RealReal, Inc.,

                  Defendant.


                   DECLARATION OF ROLLIN A. RANSOM
       IN SUPPORT OF MOTION TO WITHDRAW AS COUNSEL OF RECORD

I, Rollin A. Ransom, declare as follows:

       1.         I am a partner at Sidley Austin LLP, and submit this Declaration in support of

Defendant The RealReal, Inc.’s (“Defendant”) Motion to Withdraw Rollin A. Ransom and Lauren

M. De Lilly as Counsel of Record (the “Motion to Withdraw”).

       2.         Defendant has elected to consolidate its representation in this matter to Paul, Weiss,

Rifkind, Wharton & Garrison LLP and King & Spalding LLP. Assuming the Court grants the

Motion to Withdraw, Defendant will continue to be represented by its other current attorneys of

record, including Karen L. Dunn of Paul, Weiss, Rifkind, Wharton & Garrison LLP, and Leigh M.

Nathanson and Laura E. Harris of King & Spalding LLP.

       3.         My withdrawal will not delay the proceedings in this matter.

       4.         Defendant will not be prejudiced in any way by the granting of this motion.

       5.         I am not asserting a retaining or charging lien.

       6.         I certify that on September 23, 2020, I caused a copy of the Motion to Withdraw

and supporting documentation to be served on Defendant and all parties in this action.

       I declare under penalty of perjury that the foregoing is true and correct.



                                                    1
    Case 1:18-cv-10626-VSB-GWG Document 55-1 Filed 09/23/20 Page 2 of 2



Dated: September 23, 2020

                                         /s/ Rollin A. Ransom
                                         SIDLEY AUSTIN LLP
                                         555 West Fifth Street
                                         Los Angeles, California 90013
                                         rransom@sidley.com
                                         Telephone: (213) 896-6000
                                         Facsimile: (213) 896-6600




                                     2
